DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/5/2021 has been entered. 
Response to Amendments
Applicant's amendments filed 9/7/2021 to claims 10, 17, 19 and 23 has been entered. Claims 10, 14, 16-20 and 22-24 and are being considered on their merits. References not included with this Office action can be found in a prior action. Any rejections of record not particularly addressed below are withdrawn in light of the claim amendments and applicant’s comments.	
Claim Objections
Claim 17 is objected to because of the following informalities: the term “exosomes” is improperly spelled “exomes”.  Appropriate correction is required.
	Election/Restrictions
Applicant’s election of Group II, drawn to a method of treating cartilage disorders in the reply filed on 6/2/2020 stands.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10, 14, 16-17, 19-20 and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Ray (U.S. PGPUB 2011/0014251) in view of Rocha et al (2014, J. Proteome Res., 13: 1045-1054), Wu et al (2013, J. Cell. Physiol. 228: 938–944) and Rosenthal et al (2011, Arthritis & Rheumatism, 63(2): 401-411; reference U).
Regarding claims 10, 17, 19 and 23, Ray teaches that “microvesicles" are also known as "exosomes" (see paragraph [0056]), and that microvesicles are useful for treatment of diseases and for tissue repair via injection to the target tissue in mammals (see paragraphs [0018], [0019], [0221] and [0222]). Regarding claims 10 and 19, Ray teaches that the microvesicles can be collected from specific cell types that are differentiated from stem cells and thereby used to target specific tissues for repair or regeneration (see Table 1). Regarding claims 10 and 19, Ray teaches that examples of tissues that may be treated include cartilage (see paragraphs [0114] and [0125]). Regarding claims 10, 16, 19 and 22, Ray teaches that the stem cells which may be differentiated can be any of several types of stem cells, including both embryonic stem cells, adult stem cells, and specifically mesenchymal stem cells from different tissues (see paragraphs [0016] and [0189]).
Ray does not teach that the exosomes are isolated from adipose-derived stem cells differentiating into chondrocytes. 

Regarding claims 10, 16, 19 and 22, Rosenthal teaches versican is found in extracellular vesicles in cartilage (see Tables 1 & 2 and page 408). 
Regarding claims 10, 16, 19 and 22, Wu teaches that due to the large numbers of cells that can be harvested with relatively little donor morbidity, adipose-derived stem cells are considered to be an attractive alternative to bone marrow derived mesenchymal stem cells (see abstract). Regarding claims 10, 16, 19 and 22, Wu teaches adipose tissue derived mesenchymal stem cells (ASCs) are useful for differentiation into chondrocytes and that there is increased cartilage formation by co-culture of ASCs with chondrocytes (see abstract). Regarding claims 10, 16, 19 and 22, Wu teaches once ASCs are committed to the chondrogenic lineage, they begin expressing many components important for cartilage formation (see page 940).
It would have been obvious to combine Ray with Rocha, Rosenthal and Wu to use exosomes are derived from ASCs differentiating into chondrocytes to treat cartilage in Ray’s method. A person of ordinary skill in the art would have had a reasonable expectation of success in using exosomes are derived from stem cells differentiating into chondrocytes to treat cartilage in Ray’s method because Ray teaches that exosomes from differentiated stem cells are useful for treating tissues including cartilage, and Wu establishes that once ASCs are committed to the chondrogenic lineage, they begin expressing many components important for cartilage formation. The skilled artisan would have been motivated to use exosomes are derived from ASCs differentiating into chondrocytes to treat cartilage in Ray’s method because Rocha teaches that such cellular secretions from differentiating bone marrow derived mesenchymal 
	Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill at the time the invention was made.		
Claims 18 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Ray (U.S. PGPUB 2011/0014251) in view of Rocha et al (2014, J. Proteome Res., 13: 1045-1054), Wu et al (2013, J. Cell. Physiol. 228: 938–944) and Rosenthal et al (2011, Arthritis & Rheumatism, 63(2): 401-411) as applied to claims 10, 14, 16-17, 19-20 and 22-23 above, and further in view of Pietrzkowski (U.S. PGPUB 2011/0275078).
The teachings of Ray in view of Rocha, Rosenthal and Wu are discussed and relied upon above.
Ray does not teach that the concentration of exosomes in the treatment is 1 to 1000 micrograms per milliliter.
Regarding claims 18 and 24, Pietrzkowski teaches that doses of treatments of exosomes can be 1 to 1000 micrograms per milliliter (see paragraph [0054]).
It would have been obvious to combine Ray in view of Rocha with Pietrzkowski to use a dose of 1 to 1000 micrograms per milliliter of exosomes in Ray’s treatment method. A person of ordinary skill in the art would have had a reasonable expectation of success in using a dose of 1 to 1000 micrograms per milliliter in Ray’s method because Pietrzkowski teaches that these doses are suitable for treatments. The skilled artisan would have been motivated to use a dose of 1 to 1000 micrograms per milliliter in Ray’s method because Pietrzkowski teaches that these doses are suitable for treatments.
	Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill at the time the invention was made.
Response to Arguments
9/7/2021 have been fully considered but they are not persuasive. 
Applicant alleges that the Roche reference is interested in the secretome of and not in the contents of exosomes. However, as the rejection of record states, the primary reference Ray is relied upon for the teachings of making and using a treatment composition of exosomes while the secondary Roche reference was relied upon for teaching “that material secreted from cells derived from bone marrow mesenchymal stem cells triggered to differentiate toward chondrocytes contains several factors that are needed for cartilage formation and have therapeutic potential for the repair of cartilage” (see Office Action mailed 7/7/2021 at page 3). While applicant also appears to allege that Roche’s secretome analysis does not include materials in exosomes, this is not the case. Even the highlighted method of Roche copied into the applicant’s reply states that their method “diminishes the detection of cell lysis-derived proteins” (see applicant’s reply at page 5 and Roche at col. 1 on page 1051). Applicant is reminded that exosomes are secreted from cells (see for example the primary reference Ray at paragraphs [0003] and [0056]). Furthermore, the rejection now also highlights that Rosenthal teaches at least some of the factors identified by Rocha are found in extracellular vesicles in cartilage. Therefore this argument is not persuasive.    
Applicant again highlights that Ray does not teach using cells that are “differentiating” because Ray’s stem cells are differentiated before isolating the exosomes. As an initial matter it is noted that neither the instant claims nor the specification define when a stem cells is to be considered fully differentiated, and therefore if any level of maturity is still occurring in the cells, the cells would read on the limitation of “differentiating”. While the applicant highlights data where the compare exosomes from stem cells with exosomes from stem cells that are “differentiating”, this example does not provide a clear cut off to when the cell population is to be considered fully differentiated and no longer “differentiating”. Even so, the rejection in the Office Action mailed 7/7/2021 relies on the secondary reference Rocha and Wu for providing the motivation for using stem cells that are differentiating into chondrocytes. As stated above, Rocha teaches that material secreted from stem cells triggered to differentiate toward chondrocytes contains several factors that are needed for cartilage formation and have therapeutic potential for the repair of cartilage. Again, as stated in the rejection in the Office Action mailed 7/7/2021, this teaching is further supported by the Wu reference. Wu teaches adipose tissue derived mesenchymal stem cells (ASCs) are useful for differentiation into chondrocytes and that there is increased cartilage formation by co-culture of ASCs with chondrocytes, and Wu teaches once ASCs are committed to the chondrogenic lineage, they begin expressing many components important for cartilage formation. Therefore for the reasons stated in the Office Action mailed 7/7/2021, this limitation is obvious over the combination of references. 
Applicant alleges that the other secondary references to not remedy the alleged deficiencies above. However, as applicant’s alleged deficiencies were not persuasive, this argument is not persuasive. 	
Conclusion
No claims are free of the art. No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephanie McNeil whose telephone number is (571)270-5250. The examiner can normally be reached Monday - Friday 9:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 5712720614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEPHANIE A MCNEIL/Examiner, Art Unit 1653